Citation Nr: 0014273	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than March 7, 1995, 
for the award of a permanent and total disability rating for 
non-service connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The VAHROC denied the veteran's claim for non-service 
connected pension benefits in an October 1985 rating 
decision.  Although it notified the veteran of its decision, 
the veteran did not initiate an appeal.  

3.  The VAHROC received the veteran's informal application 
for non-service connected pension benefits on March 7, 1995.

4.  There is no evidence of record that the veteran was 
prevented by disability from applying for disability pension 
at any time within the one-year period prior to March 7, 
1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 1995 
for the award of a permanent and total disability rating for 
non-service connected pension purposes have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.400 (1999).    
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Generally, the effective date of an award of pension is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(1).  

For pension claims received on or after October 1, 1984, if a 
veteran is permanently and totally disabled and is prevented 
by disability from applying for disability pension for at 
least 30 days immediately following the date such disability 
began, the effective date of an award of disability pension 
shall be the date of application or the date on which the 
veteran became permanently and totally disabled, if the 
veteran applied for a retroactive award within one year from 
such date, whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110(b)(3)(A) and (B); 38 C.F.R. § 
3.400(b)(1)(ii)(B).

In this case, the VAHROC received the veteran's informal 
claim for pension benefits on March 7, 1995.  The evidence 
does not show, and the veteran has not suggested, that his 
disability prevented him from applying for disability pension 
at any time before that date.  Therefore, he is not entitled 
to an effective date up to a year before the date of receipt 
of the pension application.  38 U.S.C.A. § 5110(b)(3)(A) and 
(B); 38 C.F.R. § 3.400(b)(1)(ii)(B).     

In a February 1998 statement, the veteran asserted that he 
was entitled to an effective date in 1985 for his pension 
award.  Review of the claims folder reveals that the VAHROC 
received the veteran's original application for non-service 
connected pension benefits in June 1985.  It denied the claim 
in October 1985.  Although the VAHROC notified the veteran of 
its decision, he did not initiate an appeal of the denial.  
Therefore, the October 1985 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  Previous determinations that are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  Careful reading 
of the veteran's assertions fails to reveal any allegation of 
clear and unmistakable error in the October 1985 rating 
decision.  Therefore, there is no basis for establishing an 
effective date in 1985 for the veteran's pension award.   

In an April 1998 statement, the veteran alternatively argued 
that he was entitled to an effective date in December 1993, 
based on the date of his award of Social Security disability 
benefits.  The January 1998 decision of the Social Security 
Administration indicates that he was disabled as of December 
3, 1993, for purposes of awarding disability benefits under 
the Social Security Act.  However, there are separate and 
distinct laws and regulations for the administration of VA 
benefits.  As discussed above, the VAHROC received the 
veteran's claim on March 7, 1995.  Under the laws and 
regulations for determining the effective date for the award 
of veterans benefits, there is no basis for establishing an 
earlier effective date.      

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than March 7, 1995 for the veteran's pension award.  
38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.  



ORDER

Entitlement to an effective date earlier than March 7, 1995 
for the award of a permanent and total disability rating for 
non-service connected pension purposes is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

